Foote, C.
— This is an appeal from an order changing the place of the trial of an action.
The papers in the transcript upon which the action of the court below is alleged to have been based are not shown, either by bill of exceptions or certificate of the judge, to have been used on the hearing of the motion, which was granted.
The certificate of the clerk appended to the transcript is in no sense such identification as is necessary. (Von Glahn v. Brennan, 81 Cal. 261-264; Walsh v. Hutchings, 60 Cal. 228, 229; Nash v. Harris, 57 Cal. 243, 244; Larkin v. Larkin, 76 Cal. 323, 324.)
And the presumption is that the action of the court below was correct. We therefore advise that the order be affirmed.
Hayne, C., and Belcher, G. C., concurred.
The Court.
For the reasons given in the foregoing
opinion, the order is affirmed.